            Case 1:19-cr-00823-ER Document 8 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                        ORDER
                - v. -
                                                                     19 Cr. 823 (ER)
QUIRAS SANTIAGO-SANTIAGO,

                              Defendant.

Ramos, D.J.:

        The conference scheduled for January 8, 2021, is adjourned to January 13, 2021, at 9:00

a.m., and will occur as a telephone conference. Counsel shall call (877) 411-9748 and enter

access code 3029857# when prompted. (Members of the press and public may call the same

number, but will not be permitted to speak during the conference.)

        The time between January 8, 2021, and January 13, 2021, is excluded under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A) upon consent of the parties. The Court finds that the ends

of justice served by this exclusion of time outweigh the interests of the public and the defendant

in a speedy trial.

        It is SO ORDERED.

Dated: New York, New York
       January 7, 2021


                                                     ___________________________
                                                     EDGARDO RAMOS, U.S.D.J.
